Citation Nr: 1804326	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a left ischiopubic bone fracture with post-traumatic arthritis.  

2.  Entitlement to a disability rating in excess of 30 percent for a cervical spine disability.  

3.  Entitlement to a disability rating in excess of 10 percent prior to July 30, 2015, and in excess of 20 percent thereafter, for a left foot disability.  

4.  Entitlement to a compensable disability rating for residuals of a right inferior orbital rim fracture.  

5.  Entitlement to total disability based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2015, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2015, the Board referred the claim of service connection for a back disorder for adjudication by the Agency of Original Jurisdiction (AOJ).  A January 2017 rating decision granted service connection for a back disorder.  

A February 2017 rating decision assigned a 20 percent rating effective July 30, 2015, for residuals of a left foot fracture with post-traumatic arthritis, evaluated under Diagnostic Code 5284 for a left foot injury.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating has not been assigned for the entire period of appeal.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  The record contains evidence of a diagnosis of malunion or nonunion of the tarsal or metatarsal bones of the left foot.  Accordingly, the Board has recharacterized the issue as an increased rating claim for a left foot disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (explaining that VA is to apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  

FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding limitation of flexion of the left thigh to 20 degrees or less.  

2.  The weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire cervical spine.  

3.  The weight of the competent and probative evidence is at least in equipoise as to whether the Veteran had a moderately severe left foot injury prior to July 30, 2015.  

4.  The weight of the competent and probative evidence is against finding a severe left foot injury or severe malunion or nonunion of tarsal or metatarsal bones in the left foot as of July 30, 2015.  

5.  The competent and probative evidence shows that the Veteran's right eye visual acuity is 20/40 or better with correction; his left eye is not service-connected.  

6.  The weight of the competent and probative evidence is against finding that the impairment caused by the Veteran's service-connected disabilities precludes substantially gainful employment during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of a left ischiopubic bone fracture with post-traumatic arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5252 (2017).  

2.  The criteria for a disability rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5010, 5237, 5243.  

3.  The criteria for a disability rating of 20 percent, but no higher, for a left foot disability prior to July 30, 2015, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5283, 5284.  

4.  The criteria for a disability rating in excess of 20 percent for a left foot disability as of July 30, 2015, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5283, 5284.  

5.  The criteria for a compensable disability rating for residuals of a right inferior orbital rim fracture have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.79, DCs 6009, 6066 (2017).  

6.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in November 2011, prior to adjudication of his claims.  Next, VA has a duty to assist the Veteran in the development of his claims, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in January 2012, July 2015, and June 2016.  In light of the foregoing, the Board will proceed to the merits of the appeal.  


II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

A.  Left Hip

The Veteran asserts that he is entitled to a disability rating in excess of 20 percent for a left hip disability, rated under Diagnostic Code 5252 for limitation of flexion of the thigh.  

Standard motion of the hip joint is from 0 degrees extension to 125 degrees flexion and 0 degrees adduction to 45 degrees abduction.  See 38 C.F.R. § 4.71, Plate II.  Limitation of thigh motion is governed by Diagnostic Codes 5251, 5252, and 5253.  Under Diagnostic Code 5252, a 10 percent rating is warranted where thigh flexion is limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 
30 degrees; a 30 percent rating is warranted where flexion is limited to 20 degrees; and a 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  Under Diagnostic Code 5251, a 10 percent rating is assigned for thigh extension limited to five degrees.  38 C.F.R. § 4.71a, DC 5251.  Under Diagnostic Code 5253, a 10 percent rating is assigned for limitation of rotation of the thigh with the inability to toe-out more than 15 degrees, or limitation of adduction resulting in the inability to cross legs.  Limitation of thigh abduction with motion lost beyond 10 degrees warrants a 20 percent rating

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 
8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017). 

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for residuals of a left ischiopubic bone fracture with post-traumatic arthritis.  To warrant a rating in excess of 20 percent for a hip disability based on limitation of motion, the evidence must demonstrate flexion limited to 
20 degrees or less.  See 38 C.F.R. § 4.71a, DCs 5251-5253.  

In January 2012, a VA examiner measured flexion to 75 degrees and noted objective evidence of painful motion beginning at 70 degrees flexion.  The examiner found functional impairment in the form of less movement and pain on movement.  The examination reflects the Veteran's report of nearly constant pain that he is unable to stay in one position for prolonged periods of time, and increased pain during flare-ups.  01/18/2012, VA Examination, pp. 19-31.  In an October 2013 addendum, the January 2012 VA examiner opined that pain, fatigability, instability, and weakness result in an additional five degrees of limitation of motion of left hip flexion during flare-ups, or 70 degrees flexion, and that there is no additional limitation in range of motion after repetitive use over time.  10/24/2013, VA Examination.  

In June 2016, a VA examiner found flexion to 100 degrees.  Pain was exhibited on flexion but did not result in or cause functional loss.  The examiner found no additional loss of function or range of motion after three repetitions.  The examiner opined that pain, fatigability, instability, and weakness result in additional loss of range of motion of 5 to 10 degrees in all directions after repeated use over time, and an additional loss of 10 to 15 degrees in all directions during flare-ups.  The examination reflects the Veteran's report of increased pain during flare-ups and functional impairment in the form of decreased mobility and difficulty maneuvering stairs and carrying or lifting heavy loads.  06/16/2016, C&P Exam.  

The Board finds the January 2012 and June 2016 VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, adequate findings, sufficient rationales, and proper consideration of the Veteran's lay statements.  Based on the foregoing, the Board finds that the weight of the competent and probative evidence is against finding thigh flexion limited to 20 degrees or less.  Even when pain, fatigability, instability, and weakness during flare-ups or after repeated use over time is considered, the January 2012 VA examiner found flexion to 70 degrees and the June 2016 VA examiner found flexion to 85 degrees (giving the Veteran the benefit of the doubt and subtracting 15 degrees from the initial flexion measurements).  Accordingly, the probative and competent evidence weighs against a rating in excess of 20 percent for a left hip disability based on limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5252.  

The Board finds that the Veteran is not entitled to a separate rating under another diagnostic code for his left hip disability.  The weight of the competent and probative evidence is against finding ankylosis of the hip, a hip flail joint, or impairment of the femur, as reflected on VA examinations in 2012 and 2016.  
See 01/18/2012, VA Examination, pp. 19-31, 06/16/2016, C&P Exam; 38 C.F.R. § 4.71a, DCs 5250, 5254, 5255.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for left hip disability based on the evidence.  See 38 C.F.R. § 4.71a.  

B.  Neck

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his cervical spine disability, evaluated under Diagnostic Codes 5010-5237.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Diagnostic Code 5010, for traumatic arthritis, directs the evaluator to rate the disability as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); and 5243 Intervertebral disc syndrome (IVDS).

Diagnostic Codes 5235 through 5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

As previously noted, the provisions of Sections 4.40 and 4.45 pertaining to functional impairment and Section 4.59 pertaining to painful motion are applicable in evaluating the Veteran's neck disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37; DeLuca, 8 Vet. App. at 208.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 
10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 30 percent for a neck disability is not warranted.  

To warrant a rating in excess of 30 percent based on limitation of motion of the cervical spine, the evidence is to demonstrate or nearly approximate unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula.  

A January 2012 VA examination indicates initial range of motion of the cervical spine as follows:  forward flexion to 40 degrees; extension to 20 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  There was no additional limitation of motion due to pain.  After three repetitions, range of motion was as follows:  forward flexion to 20 degrees; extension to 40 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 
30 degrees; and left lateral rotation to 30 degrees.  The Veteran reported that his cervical spine becomes easily fatigued with intermittent stiffness, but denied flare-ups.  01/18/2012 VA Examination, pp. 1-13.  The Board notes that although the examiner did not specifically find no ankylosis, such a finding may be logically inferred, as the examiner did not determine any spinal segment to be fixed in a neutral position (zero degrees).  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that an examination report "must be read as a whole").  

In the April 2014 Form 9, the Veteran reported that he can barely move his neck.  

In July 2015, a VA examiner provided diagnoses of degenerative arthritis and IVDS.  The examiner found forward flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  The examiner opined that pain, fatigability, instability, and weakness result in additional loss of range of motion of 5 to 10 degrees in all directions after repeated use over time, and an additional loss of 15 to 20 degrees in all directions during flare-ups, but found no ankylosis of the cervical spine.  07/30/2015, C&P Exam.  

A June 2016 VA examination indicates the initial range of motion of the cervical spine as follows:  forward flexion to 40 degrees; extension to 40 degrees; right lateral flexion to 30 degrees; left lateral flexion to 20 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 35 degrees.  After three repetitions, range of motion was as follows:  forward flexion to 40 degrees; extension to 40 degrees; right lateral flexion to 25 degrees; left lateral flexion to 15 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees.  The examiner found that further limitation of motion due to pain, fatigability, instability, and weakness after repeated use over time was as follows:  forward flexion to 40 degrees; extension to 40 degrees; right lateral flexion to 25 degrees; left lateral flexion to 
15 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 
30 degrees.  The examiner found that further limitation of motion due to pain, fatigability, instability, and weakness during flare-ups was as follows:  forward flexion to 10 degrees; extension to 10 degrees; right lateral flexion to 5 degrees; left lateral flexion to 5 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees.  The examiner found no ankylosis of the cervical spine.  06/16/2016, C&P Exam.  

The Board finds the January 2012, July 2015, and June 2016 VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, adequate findings, and sufficient rationales.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's neck disability, as the weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire cervical spine.  

The Veteran is not entitled to a higher rating for IVDS, as the July 2015 and June 2016 VA examinations indicate no episodes of IVDS requiring bed rest prescribed by a physician, and there is no evidence of prescribed bed rest due to IVDS in the Veteran's treatment records.  See 07/30/2015, C&P Exam; 06/16/2016, C&P Exam; 38 C.F.R. § 4.71a, DC 5243.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his neck disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

C.  Left Foot

The Veteran contends that he is entitled a rating in excess of 10 percent prior to July 30, 2015, and in excess of 20 percent thereafter, for a left foot disability, evaluated under Diagnostic Code 5284.  

Diagnostic Code 5284 applies to non-specified feet disabilities and provides for a 10 percent rating for a moderate injury, a 20 percent rating for a moderately severe injury, and a 30 percent rating for a severe injury.  38 C.F.R. § 4.71a, DC 5284.  

The record contains evidence of a diagnosis of malunion or nonunion of the tarsal or metatarsal bones of the left foot.  Under Diagnostic Code 5283, moderate malunion or nonunion of the tarsal or metatarsal bones warrants a 10 percent rating.  Moderately severe malunion or nonunion of the tarsal or metatarsal bones warrants a 20 percent rating.  A 30 percent rating is assigned for severe malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating of 20 percent, but no higher, for a left foot disability is warranted prior to July 30, 2015, but that a rating in excess of 
20 percent for a left foot disability is not warranted for any period on appeal.  

A January 2012 VA examination reflects the Veteran's report of left foot pain and occasional swelling resulting in limitations in standing and walking for prolonged periods of time.  The Veteran's spouse reported occasional imbalance, requiring the Veteran to occasionally use a cane.  The examiner found the severity of the left foot injury to be moderate.  01/18/2012, VA Examination, pp. 44-54.  

In April 2014, the Veteran stated that he can barely walk.  04/18/2014, Form 9.  Treatment records in 2014 and 2015 reflect the Veteran's reports of difficulty standing and ambulating due to left foot pain.  06/23/2015, CAPRI.  

In July 2015, a VA examiner noted diagnoses of calcaneal fracture and malunion of the calcaneus, with the date of diagnosis of the latter as 1988.  The Veteran reported sharp heel pain triggered by walking, resulting in decreased mobility and difficulty going up and down stairs, carrying, lifting, pushing, and pulling.  Functional loss associated with the left foot disability was indicated as pain on weight bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  The left foot injury required the use of custom orthotic inserts and the Veteran reported constant use of a cane.  The examiner noted that the Veteran's foot disability chronically compromises weight bearing and requires orthotic inserts, concluding that the Veteran's closed calcaneal fracture and malunion or nonunion of tarsal or metatarsal bones in the left foot is moderately severe.  07/30/2015, C&P Exam.  

In a June 2016 VA examination, the Veteran reported sharp heel pain aggravated by walking and standing, and that he has decreased mobility, has difficulty with ascending and descending stairs and heavy lifting, and cannot run, walk for long periods, or drive.  The Veteran reported pain only on weight bearing and denied flare-ups.  In terms of functional loss, the examiner noted pain on weight bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner noted that the Veteran's foot disability chronically compromises weight bearing and requires orthotic inserts, concluding that the Veteran's left foot injury is moderately severe.  06/16/2016, C&P Exam.  

The Board finds the January 2012, July 2015, and June 2016 VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, adequate findings, sufficient rationales, and proper consideration of the Veteran's lay statements.  

The Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's left foot disability picture was moderately severe prior to July 30, 2015, warranting a 20 percent rating for that period.  See 38 C.F.R. § 4.71a, DC 5284.  In particular, the Board acknowledges and finds support for this rating in the Veteran's reports of severe pain, limitations in walking and standing, and occasional imbalance.  

The Board finds that a higher rating is not warranted under Diagnostic Code 5284, as the weight of the competent and probative evidence is against finding a severe foot injury or severe malunion or nonunion of the tarsal or metatarsal bones.  The Board acknowledges the Veteran's report of pain, imbalance, and limitations in standing and walking, but notes that the Veteran is able to ambulate with a cane and does not require the use of crutches, a walker, or a wheelchair.  The Board acknowledges the Veteran's statement that his left foot disability prevents him from driving; however, the Board assigns the statement little probative weight, as drivers in the Philippines, where the Veteran resides, drive on the right side of the road and would not require their left foot to operate a vehicle in the case of an automatic transmission.  See An Act Banning the Registration and Operation of Vehicles with Right-hand Steering Wheel in Any Private or Public Street, Road or Highway, Rep. Act No. 8506, § 1 (Feb. 13, 1998) (prohibiting right-hand steering vehicles), available at http://www.officialgazette.gov.ph/1998/02/13/republic-act-no-8506 (last visited Jan. 9, 2018).  The Board also place weight on the assessment of the 2016 VA examiner, a medical doctor, that the Veteran's left foot is moderately severe and causes mild-to-moderate effects.  The assessment of moderately severe is consistent with that located in the 2015 VA examination report.  Accordingly, the Board finds that the Veteran's disability picture does not more nearly approximate a severe left foot injury.  See 38 C.F.R. § 4.71a, DC 5284.

The Board notes that the Veteran is not entitled to separate ratings for the left foot symptoms under Diagnostic Codes 5283 and 5284, as that would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his left foot disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.  

D.  Right Eye

The Veteran contends that he is entitled to a compensable rating for his right eye disability, evaluated under Diagnostic Code 6009 for an unhealed eye injury.  Diagnostic Code 6009 directs the evaluator to rate the disability based on visual impairment or incapacitating episodes, whichever results in a higher rating.  See 38 C.F.R. § 4.79 , DC 6009.

Eye disabilities with visual impairment are rated based on impairment in visual acuity with correction.  See 38 C.F.R. §§ 4.75, 4.76.  When, as here, a veteran is only service-connected for one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluation.  See 38 C.F.R. § 4.75(c).  Impairment of central visual acuity warrants a zero, or non-compensable rating when the vision in both eyes is 20/40 (6/12) or better.  38 C.F.R. § 4.79, DC 6066. A ten percent rating is provided for vision in one eye of 20/50 (6/15) and vision in the other of 20/40 (6/12) or 20/50 (6/15) or vision in one eye of 20/70 (6/21) or 20/100 (6/30) with vision in the other of 20/40 (6/12).  Id.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a compensable rating for the Veteran's right eye disability is not warranted.  The Veteran's right eye visual acuity is 20/40 or better with correction.  In January 2012 and June 2016, VA examiners recorded the Veteran's best corrected visual acuity as 20/40 or better for both distance and near vision in his right eye.  01/18/2012, VA Examination, pp. 61-62; 06/16/2016, C&P Exam.  Again, because he is not service-connected for the left eye, it is considered 20/40.  Vision in both eyes of 20/40 or better does not warrant a compensable rating.  38 C.F.R. § 4.79, DC 6066. 

There is no evidence of incapacitating episodes related to a right eye disability which could warrant a compensable rating.  See 38 C.F.R. § 4.79 , DC 6009.  In this regard, the June 2016 VA examiner noted no evidence of incapacitating episodes and the Veteran has not reported any incapacitating episodes.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his right eye disability based on the evidence.  See 38 C.F.R. § 4.79.  The Board has considered the benefit of the doubt and it has been applied, where applicable.

III.  TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service-connected for residuals of ruptured urinary bladder 
(40 percent); a neck disability (30 percent);a left hip disability (20 percent); a back disability (20 percent as of April 30, 2013); a left foot disability (10 percent prior to July 30, 2015, and 20 percent thereafter); bilateral hearing loss (10 percent as of June 17, 2016); tinnitus (10 percent as of June 17, 2016); and a right eye disability (noncompensable).  The Veteran's service-connected disabilities combine for 
70 percent prior to April 30, 2013, and 80 percent thereafter.  Therefore, the threshold requirements for schedular TDIU are met for the entire period of the appeal.  See 38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  See Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (en banc) (stating that "when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history").  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  

The Veteran reports three years of college, but no occupational history since discharge in 1992.  10/27/2011, VA 21-8940.  

In January 2012, a VA examiner found that the Veteran's neck, left hip, and left foot disabilities result in minimal to mild impairment in sedentary employment and moderate to severe impairment in physical employment.  The examiner concluded that the right eye disability results in no occupational impairment.  01/18/2012, VA Examination.  

In August 2016, VA received an undated correspondence from a private physician who opined that the Veteran is unable to obtain and maintain substantial employment.  The clinician noted diagnoses related to the Veteran's service-connected urinary, neck, left hip, left foot, and right eye disabilities, and found that they result in left side limp on ambulation, tenderness on full neck flexion and extension, tenderness on full range of motion of right hip joint, and tenderness on full plantar and dorsiflexion of left ankle.  The clinician stated that the physical examination was otherwise unremarkable.  08/25/2016, Medical-Non-Government.  The Board finds the physician competent and credible to provide diagnoses and identify resulting functional impairments; however, little probative value is assigned to the private physician's ultimate conclusion as to employability, as it is not supported by a rationale and the issue of employability is ultimately a legal question, not a medical one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Moore, 21 Vet. App. at 218.  

In October 2016, a VA examiner found that the Veteran's bilateral hearing loss results in difficulty hearing in conversation, and that there is no occupational impact caused by tinnitus.  At that time, the Veteran reported urinary frequency, but denied leakage or use of an appliance.  The VA examiner found that urinary dysfunction results in mild to moderate effects on the ability to maintain gainful employment, noting that urinary frequency and urgency may necessitate frequent bathroom breaks and/or close proximity to a restroom, potentially resulting in embarrassment.  10/25/2016, C&P Exam.  

In December 2016, the Veteran's back disability was found to result in physical limitations such as decreased mobility and difficulty using stairs and carrying and lifting heavy objects.  12/23/2016, C&P Exam.  

In May 2017, a VA examiner assessed the Veteran's need for aid and attendance, which focused on the impact of his service-connected disabilities on his ability to perform activities of daily living (ADLs).  The Veteran's back, neck, left hip, and left foot disabilities were noted to result in physical limitations such as decreased mobility, decreased range of motion, and imbalance.  He was ambulatory with cane.  The Veteran reported the use of absorbent materials for urinary dysfunction.  05/06/2017, C&P Exam.  

Based on consideration of the relevant medical and lay evidence, the Board finds that the competent and probative evidence weighs against finding that the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The Board recognizes that his service-connected disabilities may preclude certain types of employment, such as physically demanding jobs; however, he is currently being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C. § 1155 ; 38 C.F.R. §§ 3.321(a), 4.1.  The competent and probative medical and lay evidence is against finding that his service-connected disabilities preclude all types of employment, including sedentary labor.  In this regard, the record reflects that the Veteran has graduated high school and has several years of college experience.  Additionally, the 2017 VA aid and attendance report reflects that that is capable of handling his finances, but he depends on his wife because he claims memory loss.  Furthermore, the Veteran was conscious, coherent, oriented and had good judgment.  The Board finds that such mental capacity along with the Veteran's eduction weigh against a finding that the Veteran would be unable to find or follow a substantially gainful occupation.  With regard to his unique circumstances, to include his education, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding the Veteran unemployable by reason of his service-connected disabilities.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER


A disability rating in excess of 20 percent for residuals of a left ischiopubic bone fracture with post-traumatic arthritis is denied.  

A disability rating in excess of 30 percent for a cervical spine disability is denied.  

A disability rating of 20 percent, but no higher, for a left foot disability prior to July 30, 2015, is granted.  

A disability rating in excess of 20 percent for a left foot disability as of July 30, 2015, is denied.  

A compensable rating for residuals of a right inferior orbital rim fracture is denied.  

TDIU is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


